Citation Nr: 0614951	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to January 3, 2006.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in February 1999, the RO denied the 
veteran's claim for an increased rating for PTSD, then 
evaluated as 30 percent disabling.  A March 2000 rating 
decision confirmed and continued the 30 percent evaluation.  
Based on the receipt of additional evidence, the RO, by 
rating decision dated in July 2000, assigned a 50 percent 
evaluation for PTSD, effective March 2000.  In a rating 
decision dated in January 2001, the RO concluded that there 
was clear and unmistakable error in the February 1999 rating 
action that confirmed and continued the 30 percent evaluation 
for PTSD, and assigned the 50 percent rating, effective 
August 31, 1998.  

This case was previously before the Board in March 2003, at 
which time it was remanded, in part, in order to schedule a 
Travel Board hearing.  In November 2003, the veteran withdrew 
his request for a hearing before a Veterans Law Judge.  In a 
decision dated in July 2004, the Board denied the veteran's 
claim for an increased rating for PTSD.  The veteran appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated January 28, 2005, 
the Court granted a Joint Motion to Partially Vacate and 
Remand (Joint Motion).  By decision dated in May 2005, the 
Board again remanded the claim for additional development and 
to ensure due process.  Based on the receipt of additional 
evidence, including the report of a Department of Veterans 
Affairs (VA) psychiatric examination conducted on January 3, 
2006, the RO, by rating action dated in February 2006, 
assigned a 100 percent evaluation for PTSD, effective January 
3, 2006.  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability was before the Board at the time of the July 2004 
and May 2005 remands.  Following the February 2006 
determination to assign a 100 percent evaluation for PTSD, 
the RO issued a supplemental statement of the case that only 
addressed the total rating claim.  In view of the fact that 
the claim for a higher rating for PTSD has been pending for 
many years, and since the RO only assigned the 100 percent 
rating effective January 3, 2006, the issue of entitlement to 
a higher rating for PTSD prior to that date must still be 
adjudicated.  The Board further notes that in light of the 
determination herein to assign a 100 percent rating for PTSD, 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is moot.


FINDING OF FACT

The veteran's PTSD is manifested by social isolation, 
disorientation to time, impaired memory and panic attacks.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD, effective 
August 31, 1998, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

The Board acknowledges that an adequate VCAA notice letter 
was not sent to the veteran.  In light of the decision in 
this case to grant the claim for a 100 percent evaluation for 
PTSD, no prejudice to the veteran will result from the 
Board's adjudication of this matter.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's post-service VA records, and the report of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).


General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

During a VA hospitalization from January to February 2000, 
the veteran reported that he had about two panic attacks a 
month, chronic insomnia, generalized anxiety and 
irritability, among other symptoms.  The mental status 
evaluation disclosed that the veteran was alert and 
cooperative.  He maintained good eye contact.  He had an 
anxious affect.  No thought disorder was present.  He had no 
delusions, illusions or hallucinations.  The diagnoses were 
PTSD; mixed substance dependence, in remission; major 
depression, in partial remission, versus substance related 
mood disorder, versus dysthymia.  The Global Assessment of 
Functioning score was 51.  

The veteran has been afforded four VA psychiatric 
examinations and received outpatient treatment during the 
course of his appeal.  The examination in April 2000 revealed 
that he was fairly well groomed, alert and oriented to time, 
place and person.  The veteran's mood was not good, and his 
affect was depressed and anxious.  He had only fair eye 
contact and demonstrated concrete thinking and poor recall.  
His speech had a tone of anxiety, but was comprehensible.  
His attention span and concentration were poor, as was his 
social judgment.  His formal judgment and insight were both 
fair.  The diagnoses were PTSD; major depression, recurrent, 
severe, without psychosis; alcohol and substance abuse 
dependence, in remission; and personality disorder.  The 
Global Assessment of Functioning score was 40.  The examiner 
commented that the veteran experienced significant symptoms 
of PTSD and major depression.  He stated that in the past, 
the veteran's symptoms appeared to have been further 
aggravated by abuse of alcohol and illicit drugs.  He added 
that the symptoms had significantly impacted on various 
aspects of the veteran's life, including the ability to self 
regulate, interaction with family or at the work place, 
sustain occupation, and associations in general.  

At the time of the March 2002 VA psychiatric examination, the 
veteran was noted to be somewhat disheveled in appearance and 
had less than 50 percent eye contact.  His thought content 
was positive for auditory hallucinations, and he described 
flashbacks of his Vietnam experiences.  His mood was reported 
as chronically depressed.  His affect was sad with a 
constricted range.  His insight appeared to be poor, and his 
judgment was impaired.  He was oriented times three.  The 
diagnoses were polysubstance abuse and/or dependence; 
continuous mood disorder, due to substance abuse; chronic 
PTSD; and personality disorder, not otherwise specified, with 
antisocial features.  The Global Assessment of Functioning 
score was 65.  The examiner commented that the veteran had a 
very complex psychopathology, predominant features being 
polysubstance abuse on an ongoing basis.  He indicated that 
the veteran possibly had features of PTSD, but because of his 
active substance abuse, including stimulant use, it was very 
difficult to differentiate which was the predominant feature.  
The examiner added that the veteran had significant 
antisocial personality features.  

The VA psychiatric examination in August 2003 showed that the 
veteran's orientation was within normal limits.  His 
appearance, hygiene and behavior were appropriate.  His 
affect and mood were abnormal with depression that affected 
his ability to function independently and effectively.  Panic 
attacks were present and occurred as often as once a month.  
There were no delusions, hallucinations or obsessional 
rituals.  It was indicated that the veteran had some symptoms 
of PTSD, including nightmares, insomnia, irritability, 
depression and flashbacks.  The diagnosis was PTSD.  The 
Global Assessment of Functioning score was 53.  The examiner 
commented that the veteran did not have difficulty performing 
the activities of daily living.  He did have difficulty 
establishing and maintaining effective work and social 
relationships because of his temper, and he did not mix with 
people.  He had no difficulty understanding commands.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 81 to 
90 reflect absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, with no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  A GAF score of 71 to 80 indicates, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41-50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  The Board is cognizant that a GAF score is 
not determinative by itself.

The Board acknowledges that the Global Assessment of 
Functioning scores reported on the VA examinations and 
outpatient treatment records dated from 1998 to 2006 range 
from 40 to 75.  It is noted that, following the March 2000 VA 
psychiatric examination, the examiner appeared to attribute 
many of the veteran's symptoms to his substance abuse.  He 
indicated that it was difficult to state what the predominant 
feature was.  It is significant to point out, however, that 
following the most recent VA psychiatric examination, 
conducted in January 2006, the examiner concluded that the 
veteran's drug abuse was secondary to his PTSD.  At that 
time, he concluded that the veteran's work and social 
dysfunction were severe.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  In light of the fact that the symptoms of the 
veteran's substance abuse have been associated with his 
service-connected PTSD, the Board is of the opinion that the 
evidence is at least in equipoise and that a 100 percent 
evaluation is warranted, effective August 31, 1998.  


ORDER

A 100 percent evaluation for PTSD is granted , effective 
August 31, 1998, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


